DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       HASSAN SHAYEGANNIK,
                            Appellant,

                                    v.

                         WILFREDO BLANCO,
                              Appellee.

                              No. 4D21-1423

                              [June 23, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Natasha DePrimo, Judge; L.T. Case No. COWE-
20003855.

  Hassan Shayegannik, Davie, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.